Citation Nr: 1108030	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for varicose veins. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral ingrown toenails.

4.  Entitlement to service connection for residuals of a right small toe fracture.

5.  Entitlement to service connection for residuals of a left small toe fracture.

6.  Entitlement to service connection for gingival recession.  

7.  Entitlement to service connection for a heart disability (claimed as heart murmur, mitral valve prolapse, and right bundle branch block). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing in Washington, DC; however, he withdrew that request in October 2009.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Medical examination revealed current varicose veins of the left leg and the Veteran has competently reported having varicose veins of the left leg beginning in service.  

2.  The Veteran does not have a hearing loss disability for VA purposes.

3.  The Veteran does not currently suffer from varicose veins of the right leg, ingrown toenails, gingival recession, or residuals of fractures of the right and left small toe.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for varicose veins of the left leg have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

4.  The criteria for establishing service connection for bilateral ingrown toenails have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for establishing service connection for residuals of a right small toe fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for establishing service connection for residuals of a left small toe fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for establishing service connection for gingival recession have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381(e) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  


The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and VA examination reports.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

Service records reflect that the Veteran served in the Navy Medical Service Corps as a fiscal and supply officer. 

Service treatment records reflect that the Veteran had gingival recession and had connective tissue grafts performed in September 2001 and January 2002.  His wisdom teeth had been removed prior to his entry into service.  The Veteran also had ingrown toenails on each great toe that were removed or treated on multiple occasions.  Audiological testing results do not show hearing loss disability for VA 

purposes, except in the left ear at entry into service.  During service and at separation, hearing loss disability for VA purposes is not shown.  In June 1992 the Veteran had a non-displaced fracture, mid phalanx of the 5th toe on the right foot.  

In October 2005, he had a left small toe compression fracture.  Examination at the time of the Veteran's retirement revealed normal feet.

The Veteran was afforded a VA contracted dental examination in October 2006.  He reported having gingival graft surgeries in September 2001 and January 2002.  He also reported having an endodontic procedure performed in June 2006, although the examiner noted that there was no radiographic evidence of any endodontic procedure.  The Veteran reported no current symptoms of gingival recession.  Examination of the mandible, maxilla, ramus and palates was normal.  The Veteran was missing his wisdom teeth (with no loss of masticatory surface) and the loss of the teeth was due to routine removal of wisdom teeth.  The examiner stated that no diagnosis was warranted because there was no pathology to render a diagnosis.  He noted that the gum surgery during the Veteran's service had corrected his problem.  

The Veteran also had a VA contracted audiological examination in October 2006.  Pure tone thresholds at the relevant frequencies were 20 decibels or less and speech discrimination was 100 percent in each ear.  

In November 2006, the Veteran reported for a VA contracted general medical examination.  He reported that he had had ingrown big toe nails for 18 years and varicose veins for 10 years with dark pigmentation of the skin.  The toe fractures reportedly did not cause the Veteran pain, weakness, stiffness, swelling or fatigue.  Examination revealed varicose veins on the left.  The feet and toes had no tenderness, weakness, edema, atrophy, disturbed circulation, pes planus, pes cavus, hallux rigidus, hammer toes or Morton's metatarsalgia.  X-rays of the left and right feet were within normal limits.  Regarding diagnoses, the examiner stated there were no diagnoses for the claimed ingrown toenails or residuals of toe fractures as the conditions had resolved.  He did diagnose varicose veins.  


Analysis

I. Varicose Veins

While a diagnosis of varicose veins was not made during service, the Veteran is competent to report having varicose veins.  See Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins).  The Veteran reported to the VA contract examiner that the disorder had been present for 10 years.  In this case, shortly after retirement the Veteran was examined by a physician who only found varicose veins of the left leg.  As the Veteran reports that he had varicose veins during service and was shown to have varicose veins of the left leg a few months after the Veteran's retirement from service, the Board finds that service connection for varicose veins of the left leg is warranted.  

Service connection for varicose veins of the right leg must be denied as the Veteran does not currently have that disability.  As noted above, the Veteran is competent to report having varicose veins; however, to the extent his claim for service connection for varicose veins is an assertion that he currently has varicose veins of the right leg, the Board concludes the findings made by a physician after examination of the Veteran to be more probative.  As varicose veins of the right leg were not found on examination, that claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of present disability, there can be no valid claim); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

II. Hearing Loss

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

While the Veteran has requested service connection for hearing loss, October 2006 audiometric testing failed to reveal that the Veteran currently has a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.  Indeed, all puretone thresholds were 20 decibels or less and speech recognition scores were 100 percent.  As will be discussed more fully below, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's contentions as to the presence of current hearing loss disability.  Accordingly, the preponderance of the evidence reflects that the Veteran does not have a hearing loss disability for VA purposes and service connection is denied.  See Brammer, supra; see also Degmetich, supra.

III.  Gingival Recession

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 3.381.  Here, the Veteran claims service connection for gingival recession. 

Service treatment records reflect that the Veteran had gingival recession and had connective tissue grafts performed in September 2001 and January 2002.  However, an October 2006 dental examination revealed that the Veteran had no pathology on which a diagnosis could be rendered as in-service gum surgery had corrected the gingival recession.  Indeed, the Veteran denied having any current symptoms.   As will be discussed more fully below, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's contentions as to the presence of current gingival recession.

In addition, the Board notes that periodontal disease, such as gingivitis, is not a disability for which compensation may be paid.  38 C.F.R. § 3.381(a); see also 62 Fed. Reg. 8201-02 (periodontal disease includes gingivitis).

In summary, the Board finds that the preponderance of the evidence is against the claim for service connection for gingival recession. 

IV.  Ingrown Toenails and Left and Right Small Toe Fractures

Service treatment records reflect the Veteran had ingrown toenails on each great toe that were removed or treated on multiple occasions.  In June 1992 the Veteran had a non-displaced fracture, mid phalanx of the 5th toe on the right foot.  In October 2005, he had a left small toe compression fracture.  Examination at the time of the Veteran's retirement revealed normal feet.

Similarly, on the November 2006 VA contract examination, the Veteran reported no pain or functional impairment at rest, while standing, or while walking.  The examiner found no functional impairment resulting from the toe fractures.  X-rays of the feet were normal.  Regarding the ingrown toenails, there were no findings of such noted on the examination, and the Veteran denied any problems with such for the prior 12 months.  The examiner noted there was no functional impairment identified. 

As will be discussed more fully below, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's contentions as to the presence of a current disability from ingrown toenails and fractures of the small toes.

In the absence of evidence of a current disability or any residuals from the ingrown toenails or small toe fractures, service connection is not warranted.  See Brammer, supra; see also Degmetich, supra.

V. Other Considerations

The Board notes that other than statements made to the VA examiner, the Veteran has not provided any description of symptoms of current disability for any of his claimed conditions.  To the extent his request for service connection reflects a contention that he currently suffers from hearing loss, gingival recession, ingrown toenails, or residuals of the small toe fractures, the Board finds that the medical evidence of record showing no current disabilities is entitled to greater probative value than the Veteran's lay contention.  The Board acknowledges that the Veteran served in the Medical Service Corps; however, he was not a medical practitioner; rather, he served in various capacities in operations analysis.  The physical inspection of the Veteran's feet, mouth, and legs, as well as the objective testing including X-rays and audiogram performed by trained medical professionals are more probative as to the actual presence of the claimed disabilities than the Veteran's contentions.  Thus, the Board finds the medical evidence reflecting no current disabilities to be of greatest probative value in determining the existence of hearing loss disability, right leg varicose veins, gingival recession, ingrown toenails, and residual disability from small toe fractures. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for varicose veins of the left leg is granted. 

Entitlement to service connection for varicose veins of the right leg is denied.

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for bilateral ingrown toenails is denied.

Entitlement to service connection for residuals of a right small toe fracture is denied.

Entitlement to service connection for residuals of a left small toe fracture is denied.

Entitlement to service connection for gingival recession is denied.  


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a heart disability.

The Veteran has claimed service connection for a heart murmur, mitral valve prolapse, and right bundle branch block.  Mitral valve prolapse and right bundle branch block were diagnosed during service.  Service treatment records indicate that the Veteran had a heart murmur as a child.  The claim has been handled as one for entitlement to service connection for a heart disability.  

A general examination was provided in November 2006 and the examiner noted that the Veteran did not have mitral valve prolapse but did have right bundle branch block.  However, it is still unclear if the right bundle branch block is a disabling condition and if so whether such represents a congenital disability or a disability acquired during service.  Given the above, the Board finds that a VA heart examination performed by a physician is necessary to determine if the Veteran has a current heart disability and if so whether the disability originated in or is otherwise related to his 20 years of military service.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination, to be performed by a physician, to identify and determine the nature of any current heart disabilities to include right bundle branch block, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran: 

(1) The examiner should clearly identify all current heart disorders. 
(2) As to each current disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service.
(3) The examiner is also asked to specifically address whether the Veteran has right bundle branch block and if such is a normal variant or a disability that may have a functional impact.
(4) If there is any indication that the Veteran has right bundle branch block or other heart disorder that is congenital in nature, the examiner should so note and explain the basis for the conclusion.  Thereafter, the examiner should opine whether the congenital disorder permanently worsened beyond normal progression during service. 

A rationale for all opinions expressed should be provided.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


